                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  UNITED STATES OF AMERICA                        §
                                                  §
  v.                                              §            CRIMINAL NO. 4:13-CR-251
                                                  §
  LARRY WAYNE THOMPSON                            §


                 MEMORANDUM ADOPTING REPORT AND
         RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the above-referenced criminal action, this Court having

  heretofore referred the request for revocation of Defendant’s supervised release to the United

  States Magistrate Judge for proper consideration. The Court has received the Report of the

  United States Magistrate Judge pursuant to its order. Defendant having waived allocution before

  this Court as well as his right to object to the Report of the Magistrate Judge, the Court is of the

  opinion that the findings and conclusions of the Magistrate Judge are correct.

         It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the

  opinion of the Court. It is further ORDERED that Defendant’s supervised release is hereby

  REVOKED. It is further ORDERED that Defendant be committed to the custody of the Bureau

  of Prisons to be imprisoned for a term of three (3) months, with no supervised release to follow.

. The Court further recommends that Defendant’s term of imprisonment be carried out in
  Texarkana or Seagoville, if appropriate. Defendant is ORDERED to self-surrender on January

  2, 2019, at 2:00 P.M.

         IT IS SO ORDERED.

          SIGNED this 20th day of November, 2018.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
